        Case 3:19-cv-00372-JWD-SDJ           Document 15     08/12/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DOMINIQUE LAMAR RIVERS (#544280)
                                                                CIVIL ACTION
VERSUS
                                                                NO. 19-372-JWD-SDJ
MARCUS JONES
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 28, 2020 (Doc. 14), to which no objection

was filed;

       IT IS ORDERED that this Court declines to exercise supplemental jurisdiction over

Plaintiff’s potential state law claims.

       IT IS FURTHER ORDERED that Plaintiff’s claims arising from issuance of the

disciplinary report and claims against Defendant, Marcus Jones, for injunctive relief and for

monetary damages in Defendant’s official capacity are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that this proceeding is referred back to the Magistrate

Judge for further proceedings on Plaintiff’s remaining claim, i.e., Plaintiff’s claim for

monetary damages against Marcus Jones in his individual capacity for the alleged act of

excessive force occurring on December 13, 2018.

               Signed in Baton Rouge, Louisiana, on August 12, 2020.
                                                  S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
